t c memo united_states tax_court dennis c jackson petitioner v commissioner of internal revenue respondent docket no 17268-08l filed date dennis c jackson pro_se kimberly l clark for respondent memorandum opinion thornton judge pursuant to sec_6320 and sec_6330 petitioner seeks review of respondent’s determinations sustaining the filing of a federal_tax_lien with respect to petitioner’s federal_income_tax liabilities for and and sustaining a proposed levy to collect these taxes the court has previously granted respondent’s motion for partial summary_judgment with respect to petitioner’s taxable years and the issues remaining for decision are whether to sustain respondent’s determinations with respect to petitioner’ sec_2002 tax_liabilities and whether to grant respondent’s motion to impose a penalty against petitioner pursuant to sec_6673 background none of the facts have been stipulated because petitioner refused to stipulate as required by rule petitioner lived in oregon when he filed his petition petitioner failed to file federal_income_tax returns for and the internal_revenue_service irs conducted an examination and executed substitutes for returns pursuant to sec_6020 on petitioner’s behalf on date respondent mailed petitioner notices of deficiency for and on date respondent mailed petitioner a notice_of_deficiency for in the notice_of_deficiency for respondent determined that 1unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar petitioner had dollar_figure of unreported income giving rise to a dollar_figure deficiency respondent also determined that for petitioner was liable for a dollar_figure addition_to_tax pursuant to sec_6651 for failure_to_file his tax_return timely and a dollar_figure addition_to_tax pursuant to sec_6651 for failure to pay timely petitioner filed no tax_court petition in response to any of the notices of deficiency for the years through consequently respondent assessed petitioner’s unpaid tax_liabilities for these years on date respondent sent petitioner a letter notice_of_federal_tax_lien filing and your right to a hearing with respect to these assessments on date petitioner submitted a form request for 2respondent determined the tax using a single filing_status for petitioner although respondent’s counsel at trial elicited testimony from petitioner that he was married during neither party has raised any issue as to petitioner’s proper filing_status and we deem any such issue waived a collection_due_process_hearing raising frivolous and groundless arguments the hearing request did not raise spousal defenses or collection alternatives on date respondent sent petitioner a letter final notice-- notice_of_intent_to_levy and notice of your right to a hearing on date petitioner submitted another form raising essentially the same arguments as before except asserting for the first time i have no record of receiving a notice_of_deficiency for the year by letter dated date respondent’s settlement officer advised petitioner that a telephone conference had been scheduled for date and requested certain documents the letter stated that petitioner would be allowed a face-to-face hearing on any nonfrivolous issue provided that he identified the nonfrivolous issue within days by writing or calling the settlement officer by letter dated date petitioner demanded a face-to-face hearing 3in a letter attached to the form petitioner stated the heart of this matter is the lack of any statute which clearly and unequivocally makes me liable for or subject_to the tax imposed within subtitle a of the internal_revenue_code petitioner further stated please be aware that i have made the determination that i am not liable for or subject_to the taxes the irs alleges i owe and therefore i am not a ‘taxpayer’ also attached to the form was a schedule of disputed issues listing nine frivolous and groundless issues he intended to raise at the hearing including that the irs had failed to identify any authority to make a determination that he is a taxpayer and that only foreign-earned income counts as taxable_income asserting that because he had received no notice_of_deficiency for he expected to challenge his underlying liability at the hearing the letter did not however identify any nonfrivolous basis for any such challenge petitioner failed to call the settlement officer as requested for the scheduled date telephone conference and did not provide her any of the requested documents by letter dated date the settlement officer offered petitioner another telephone conference on date and again requested certain documents as in her previous letter the settlement officer advised petitioner that he would be allowed a face-to-face hearing on any nonfrivolous issue provided that he identified the nonfrivolous issue within days by writing or calling the settlement officer the record does not establish that petitioner ever responded to this letter in any event petitioner again failed to call the settlement officer as requested for the scheduled date telephone conference and still did not provide the requested documents in the notice_of_determination dated date respondent sustained the notice of filing of tax_lien and the proposed levy with respect to petitioner’s income_tax liabilities for and the notice_of_determination states that on the basis of her review of the administrative files transcripts and information that petitioner had submitted the settlement officer had verified that all applicable laws regulations and administrative procedures had been followed in connection with the assessments and proposed collection of the taxes at issue petitioner timely petitioned this court the petition states this petition is filed under protest as there’s no evidence i’m a ‘taxpayer’ and remedy for nontaxpayers does not lie with the tax_court or any remedy set forth in the tax code the petition contains two assignments of error that the irs had put forth arbitrary legal opinions that petitioner is a taxpayer without facts to support such opinions and that petitioner did not receive a proper hearing because a telephone call discussing how an ‘assessment’ will be paid is not a hearing in the legal sense but a ‘sham or a pretense’ on date petitioner filed a motion to vacate the assessments at issue in this case because respondent’s counsel had allegedly failed to respond to his purported request for admissions the court filed this document as petitioner’s motion to review the sufficiency of respondent’s answers or objections to petitioner’s request for admissions by order dated date the court 4in particular the settlement officer’s log indicates that she investigated petitioner’s claim that he had not received a notice_of_deficiency for and verified through internal transcripts that the notice had been forwarded to him although she was unable to secure a copy of it denied petitioner’s motion because he had not properly filed with the court any request for admissions as required by rule b on date the court received from petitioner a letter dated date accompanied by a document described in the letter as a request for admissions requesting discovery of information primarily in furtherance of frivolous and groundless contentions the court filed these documents as petitioner’s second motion to review the sufficiency of respondent’s answer or objection to petitioner’s request for admissions by order dated date the court denied this motion because the motion was not timely filed with the court as required by rule the document captioned informal request 5the first sentence of the purported request for admissions states this is an informal request for discovery please provide me with the following the document lists six numbered requests for information including the names and badge numbers of every witness personally involved in making decisions against petitioner the names of any witnesses who are experts in the interpretation and application of united_states tax law any admissible evidence that petitioner is subject_to the laws of the united_states any admissible evidence that petitioner is a taxpayer any admissible evidence that petitioner received taxable_income and any admissible evidence that petitioner has any obligation to file tax returns imposed by laws of the united_states the document also list sec_15 numbered admissions to be given to the witnesses the commissioner relies on to support his assessments against dennis jackson requesting that these witnesses admit or deny various frivolous and groundless contentions such as that there is no evidence to prove that petitioner is a taxpayer subject_to u s laws and that the witness does not know the difference between a taxpayer and a non-taxpayer for discovery did not constitute a proper request for admissions within the meaning of rule a and the discovery requests did not appear to advance the development of the case on date petitioner again filed the same informal request for discovery but this time with a cover letter stating that it was a request for admissions on date respondent filed a motion for a protective_order that the court excuse him from answering petitioner’s so-called request for admissions and prohibit petitioner from serving any further formal discovery requests or requests for admissions without first obtaining leave of the court on date the court granted respondent’s motion finding that petitioner’s date request for admissions like the substantially identical document that was the subject of the court’s date order did not constitute a proper request for admissions within the meaning of rule and did not appear to advance the development of the case the court further observed that the purported requests for admissions appeared to have been propounded primarily in furtherance of frivolous arguments and were not reasonably calculated to lead to the discovery of admissible evidence the court’s order stated furthermore we are not persuaded that petitioner has complied with rule a and made reasonable attempts to obtain informally facts that might be germane to any nonfrivolous issues in this case petitioner’s repeated attempts to use improper requests for admissions even after being advised by the court that they are improper constitutes an abuse of this court’s procedures and convinces us that respondent’s motion for protective_order should be granted see 61_tc_691 see also 847_f2d_1379 9th cir upholding this court’s granting of a protective_order against discovery where the taxpayers propounded interrogatories dealing mainly with the government’s authority to tax to which a response would have been onerous and pointless and made no effort to consult informally in its order the court encouraged the parties to consult informally to exchange information and to stipulate facts pursuant to rule a the court warned petitioner that the continued assertion of frivolous or groundless arguments may result in the imposition of penalties pursuant to sec_6673 by letter to petitioner dated date respondent’s counsel requested a conference so that the parties might consult informally and attempt to prepare stipulations as required by this court the letter specified the types of income payors and amounts of income that respondent alleged gave rise to petitioner’s underlying liability for the letter requested that petitioner admit or deny receiving the items of income listed in the letter and provide various other information including an income_tax return for and documents to substantiate any expenses or deductions he intended to claim for on date respondent’s counsel had a telephone conference with petitioner and his representative on date respondent filed with the court a request for admissions consisting of numbered requests that petitioner admit or deny facts identifying the sources and amounts of income that he received in as reported to respondent by third parties on date petitioner filed an objection to respondent’s request for admissions asserting that each requested admission was irrelevant and not likely to lead to the discovery of admissible evidence on date respondent filed a motion to review the sufficiency of petitioner’s objection to respondent’s request for admissions in this motion respondent stated that in the date conference petitioner had refused to answer respondent’s questions and refused to stipulate any documents including the administrative record by order dated date the court granted respondent’s motion and deemed petitioner to have admitted the matters contained in respondent’s request for admissions 6the deemed admissions establish that in petitioner received the following items of income dollar_figure in net gains from sale of stock dollar_figure in dividends from key national bank association dollar_figure in royalties from bidwell and co dollar_figure of interest_income from bidwell and co continued on date petitioner filed a motion for leave to engage in discovery with respondent seeking to discover the same information or type of information as had been described in the informal request for discovery that had been the subject of three previous court orders denying the requested discovery by order dated date the court denied petitioner’s motion for essentially the same reasons described in its date order on date respondent filed a motion for partial summary_judgment with respect to petitioner’s taxable years and on date the court granted respondent’s motion for partial summary_judgment for and finding that there were no genuine issues of material fact in dispute with respect to these years that having received notices of continued dollar_figure of interest_income from delta enterprises l p dollar_figure of partnership gain from delta enterprises l p dollar_figure of retirement income from pacific coast pension fund and dollar_figure of interest_income from crown pacific partners limited_partnership 7previously on date respondent had filed a motion for summary_judgment asserting that petitioner could not properly challenge the existence or amount of his underlying liability for any of the four years at issue because he received notices of deficiency for each of these years petitioner opposed the motion for summary_judgment on the grounds that discovery had not been completed and there were factual disputes as to whether he is a taxpayer with taxable_income by order dated date the court denied respondent’s motion for summary_judgment because of a factual issue as to whether petitioner had received a notice_of_deficiency for deficiency for these years petitioner was not entitled to challenge his underlying liabilities for these years in this collection proceeding and that he had not otherwise put forward any grounds on which we could find that respondent erred in his determinations with respect to these years on date petitioner filed a motion to vacate partial summary_judgment on grounds that basic discovery had been denied and the trial judge was biased and should recuse himself on date the court denied petitioner’s motion on date a trial was held petitioner appeared and made frivolous and groundless arguments he contended that respondent had deliberately concealed the identity of the agent who had made the assessments and prepared the substitutes for returns and therefore the agent does not exist and therefore in his view there is no legal basis for the liens respondent filed a motion for penalties under sec_6673 on the grounds that petitioner has instituted these proceedings primarily for delay and that petitioner’s positions are frivolous and groundless the court invited petitioner to respond to this motion on brief petitioner has made no response to the motion discussion i determination to proceed with collection actions for liability sec_6321 imposes a lien in favor of the united_states on all property and property rights of a person who is liable for and fails to pay tax after demand for payment has been made the lien arises when assessment is made and continues until the liability is paid or becomes unenforceable by lapse of time sec_6322 for the lien to be valid against certain third parties the secretary must file a notice_of_federal_tax_lien within five business days thereafter the secretary must provide written notice to the taxpayer sec_6320 sec_6323 the taxpayer then ha sec_30 days to request an administrative hearing before an appeals officer sec_6320 b sec_301_6320-1 proced admin regs to the extent practicable a hearing requested under sec_6320 is to be held in conjunction with a related hearing requested under sec_6330 sec_6320 sec_6330 requires the secretary to furnish a person notice and opportunity for a hearing before levying on the person’s property at the hearing the person may raise any relevant issue relating to the unpaid tax or proposed levy including spousal defenses challenges to the appropriateness of the collection action and offers of collection alternatives sec_6330 the person may challenge the underlying tax_liability only if the person did not receive a notice_of_deficiency or did not otherwise have an opportunity to dispute the liability sec_6330 114_tc_604 after receiving a notice_of_determination the person may seek judicial review in this court sec_6330 pension_protection_act of pub_l_no sec_855 sec_120 stat pincite if the validity of the underlying tax_liability is properly at issue we review that issue de novo sego v commissioner t c pincite other issues we review for abuse_of_discretion id respondent concedes that petitioner is entitled to challenge his underlying liability for petitioner bears the burden of proving that respondent’s determination of his underlying liability is erroneous see rule a petitioner’s deemed admissions establish that in he received income of dollar_figure this amount is made up of net gains from the sale of stock interest dividends royalties partnership gains and retirement income from a pension fund 8petitioner has not asserted that the burden_of_proof as to any factual issue should shift to respondent pursuant to sec_7491 in any event sec_7491 does not apply to shift the burden_of_proof because petitioner has failed to substantiate items maintain records and cooperate fully with respondent see sec_7491 as reported to the irs by third parties under the code these items are clearly taxable see sec_61 petitioner has not expressly disputed receiving any of this income or presented any evidence or made any judicially cognizable argument to properly challenge hi sec_2002 underlying liability instead petitioner has espoused frivolous and groundless arguments including notably the argument that he made in objecting to respondent’s request for admissions that the amounts and sources of hi sec_2002 income are irrelevant this argument appears to emanate from his nonsensical contention as appears repeatedly in his petition and in other materials filed with this court that he is not liable for federal income taxes because he is not a taxpayer dollar_figure the petition contains no specific allegations or supporting facts regarding the sec_6651 addition_to_tax for failure_to_file hi sec_2002 tax_return timely 9in the notice_of_deficiency for respondent determined that petitioner had gross_income of dollar_figure respondent concedes that this determination is overstated insofar as it exceeds the income established by the deemed admissions 10in support of this frivolous argument petitioner cites econ plumbing heating co v united_states ct_cl petitioner’s reliance on that case is misplaced the plaintiffs in econ plumbing claimed that money owed to them under a contract had been wrongfully applied to the payment of a third party’s taxes the court held that those plaintiffs were not entitled to maintain a tax_refund suit because they were not the taxpayers against whom the taxes had been assessed econ plumbing is not germane to the case before us because if for no other reason this is not a tax_refund suit petitioner’s frivolous arguments at trial and the many documents he has filed with the court similarly do not specifically address any issue regarding the addition_to_tax we deem petitioner to have conceded this issue and hold that respondent has no burden of production under sec_7491 as to the sec_6651 addition to taxdollar_figure see rule b see also 123_tc_213 118_tc_358 we conclude and hold that petitioner is liable for the sec_6651 addition_to_tax subject_to computational adjustments resulting from respondent’s concession as to the amount of hi sec_2002 gross incomedollar_figure on brief the only issue that petitioner has raised is the court’s denial of his discovery requests initially we note as explained in the court’s various orders denying petitioner’s recurring discovery request that petitioner has failed to comply with this court’s rules and procedures regarding discovery in particular he ha sec_11even if we were to assume for the sake of argument that petitioner had properly stated a claim with respect to the sec_6651 addition_to_tax respondent has satisfied any burden of production that might arise in this regard under sec_7491 the record shows that petitioner failed to file hi sec_2002 income_tax return and as previously discussed that there was tax required to be shown on it petitioner has asserted no facts that would establish reasonable_cause as a defense to the sec_6651 addition_to_tax 12on brief respondent concedes that petitioner is not liable for the sec_6651 addition_to_tax failed to seek in good_faith to attain the objectives of discovery through informal consultation or communication before using formal discovery proceduresdollar_figure see rules a a as explained in the court’s date order petitioner’s repeated attempts to make his improper discovery request even after being advised by the court that it was improper and his ongoing failure to make good-faith attempts to obtain informally facts that might be germane to any nonfrivolous issues in this case constituted an abuse of this court’s procedures these failings would be reason enough to deny petitioner’s discovery requests see eg 75_tc_400 aff’d 748_f2d_908 4th cir 67_tc_89 61_tc_691 moreover as explained in the court’s various orders we do not believe that petitioner’s discovery requests were reasonably calculated to lead to discovery of admissible evidence as required by rule b dollar_figure as his arguments on brief 13although his request for discovery stated that this is an informal request for discovery petitioner treated it as a formal discovery request seeking to invoke the court’s discovery procedures to compel respondent’s compliance without the requisite informal consultation with respondent’s counsel 14the only potentially nonfrivolous item included in petitioner’s discovery requests was a request for evidence of his taxable_income but we believe that this request was intended to subserve the frivolous argument which appears continued demonstrate his requested discovery is essentially aimed at challenging the procedures that respondent used in arriving at his determinations of petitioner’s deficiencies in particular petitioner seeks to discover the identities of irs agents who were involved in his audit and deficiency determinations so that he might as he states on brief confront them the identities of these agents are immaterial to the de novo record on which we review petitioner’s underlying liability it is well established that this court generally will not explore either in deficiency cases or in collection cases in which the underlying liability is properly at issue the underpinnings of a notice_of_deficiency to examine the commissioner’s administrative policy motives procedures or evidence used in determining a deficiency see 117_tc_159 holding that this general_rule applies to determination notices in collection cases 83_tc_269 79_tc_185 62_tc_324 kovacevich v continued repeatedly in his discovery request and in many other documents filed with the court that he is not a taxpayer who is subject_to u s laws and that only foreign-earned income counts as taxable_income this belief is bolstered by the fact that when respondent requested months before trial that he admit or deny the specified amounts and sources of income that respondent had determined he had received in petitioner refused to either admit or deny these items objecting that they were irrelevant commissioner tcmemo_2009_160 n denying the taxpayer’s request to reopen the trial record in a collection case to permit testimony of an irs employee allegedly responsible for the taxpayer’s tax audit because in pertinent part what goes on during audits is immaterial to the de novo record on which we decide deficiency cases dollar_figure on brief petitioner asserts that because the court denied his discovery request he has been improperly subjected to an irrefutable presumption opinion that he is a taxpayer with taxable_income petitioner is mistaken the simple fact of the matter is that petitioner has presented no relevant evidence or cognizable argument to overcome his deemed admissions or otherwise to properly challenge hi sec_2002 underlying liability in his petition petitioner alleges that respondent’s settlement officer erred by denying him a face-to-face hearing hearings conducted under sec_6330 are informal proceedings and do not invariably require a face-to-face meeting sec_301_6330-1 q a-d6 proced admin regs in certain circumstances the 15on brief petitioner complains that the court granted summary_judgment when there was no discovery permitted for the sake of completeness and clarity we note that the court granted partial summary_judgment with respect to petitioner’s taxable years and as previously explained petitioner’s underlying liabilities for those years for which he admits having received notices of deficiency are not properly at issue in this collection proceeding hearing may be conducted by telephone or correspondence id see 115_tc_329 once a taxpayer has been given a reasonable opportunity for a hearing but has failed to avail himself of the opportunity the appeals officer may proceed in making a determination by reviewing the case file see eg oropeza v commissioner tcmemo_2008_94 aff’d 402_fedappx_221 9th cir taylor v commissioner tcmemo_2004_25 aff’d 130_fedappx_934 9th cir sec_301_6330-1 q a-d7 proced admin regs petitioner was offered two telephone hearings but failed to avail himself of either one moreover petitioner raised only frivolous issues with respect to his underlying liabilities for the years through with respect to hi sec_2002 taxable_year he also asserted that he did not receive a notice_of_deficiency and that he was therefore entitled to challenge his underlying liability for but he failed to identify any nonfrivolous basis for any such challenge to his underlying liability--a failure that persists in this proceeding in any event in the light of petitioner’s failure to identify any legitimate issue regarding hi sec_2002 underlying liability or any other aspect of respondent’s determination it is unnecessary and would be unproductive to remand this case for further proceedings on account of the lack of a face-to-face hearing see eg lunsford v commissioner t c pincite oropeza v commissioner tcmemo_2008_94 leggett v commissioner tcmemo_2006_ wright v commissioner tcmemo_2005_291 holliday v commissioner tcmemo_2005_132 aff’d 186_fedappx_779 9th cir petitioner has offered no collection alternatives and asserted no spousal defenses from our review of the record we are satisfied that respondent has met the requirements of sec_6320 and sec_6330 consequently we shall sustain respondent’s determinations with respect to the collection of petitioner’ sec_2002 tax_liabilities subject_to the recalculation pursuant to rule of petitioner’s underlying liability for to effect respondent’s concessions in this regard ii sec_6673 penalty sec_6673 authorizes the tax_court to require a taxpayer to pay to the united_states a penalty of up to dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer’s position in the proceedings is frivolous or groundless petitioner has based his entire case on frivolous and groundless positions notably that he is not a taxpayer with taxable_income who is subject_to the laws of the united_states or required to file income_tax returns he has espoused these frivolous and groundless views in numerous documents filed with the court he has raised no legitimate issue about hi sec_2002 underlying liability characterizing the amounts and sources of his income as irrelevant he has abused the judicial process in repeatedly making his improper discovery request even after the court had advised him of its impropriety and refusing to comply with this court’s rules and procedures he has been warned by respondent’s counsel and this court that his frivolous and groundless positions and actions in this proceeding could subject him to penalties pursuant to sec_6673 he has chosen to disregard these warnings he has wasted this court’s and respondent’s time and resources it appears to the court that petitioner’s positions in this proceeding are frivolous and groundless and that he has instituted and maintained this proceeding primarily for delay consequently we shall grant respondent’s motion in that we shall require petitioner to pay to the united_states a penalty of dollar_figure pursuant to sec_6673 to reflect the foregoing and to give effect to respondent’s concessions as to petitioner’ sec_2002 underlying liability an appropriate order will be issued and decision will be entered under rule
